Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 1 of 23 PageID #: 3500
        Public Version of Document Filed Under Seal Pursuant to Protective Order




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



IMMERSION CORPORATION,
                                              Case No. 2:17-CV-00572-JRG
                      Plaintiff,                LEAD CASE

             v.                               Case No. 2:18-cv-00055-JRG
SAMSUNG ELECTRONICS AMERICA, INC.;
SAMSUNG ELECTRONICS CO., LTD.                 JURY TRIAL DEMANDED
                      Defendants.



                    PLAINTIFF IMMERSION CORPORATION’S
                  DAUBERT MOTION TO EXCLUDE TESTIMONY BY
                       MR. W. CHRISTOPHER BAKEWELL




pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 2 of 23 PageID #: 3501
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 3 of 23 PageID #: 3502


            Public Version of Document Filed Under Seal Pursuant to Protective Order


                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)


Cases

Astrazeneca AB v. Apotex Corp.,
    782 F.3d 1324 (Fed. Cir. 2015)............................................................................................6, 13

Bayer Healthcare LLC, v. Baxalta Inc.,
   No. 16-cv-1122, 2019 WL 330149 (D. Del., Jan. 25, 2019) ...........................................1, 5, 15

In re Certain Mobile and Portable Electronic Devices Incorporating Haptics
    (Including Smartphones & Laptops) & Components Thereof,
    Inv. Nos. 337-TA-1004, 337-TA-990, USITC Pub. 616456 .................................................... 8

DataQuill Ltd. v. High Tech Comput. Corp.,
   887 F. Supp. 2d 999 (S.D. Cal. 2011) ..................................................................................4, 15

Daubert v. Merrell Dow Pharmaceuticals, Inc.
   509 U.S. 579 (1993) .........................................................................................................3, 4, 15

Georgia–Pacific Corp. v. U.S. Plywood Corp.,
   318 F. Supp. 1116 (S.D.N.Y. 1970).......................................................................................3, 4

Kumho Tire Co. v. Carmichael,
  526 U.S. 137 (1999) ...................................................................................................................3

LaserDynamics, Inc. v. Quanta Comput., Inc.,
   694 F.3d 51 (Fed. Cir. 2012)......................................................................................................4

Lucent Techs., Inc. v. Gateway, Inc.,
   580 F.3d 1301 (Fed. Cir. 2009)............................................................................................3, 14

Moore v. Ashland Chem. Inc.,
  151 F.3d 269 (5th Cir. 1998) (en banc) .....................................................................................3

Prism Techs. LLC v. Sprint Spectrum L.P.,
    849 F.3d 1360 (Fed. Cir. 2017)..............................................................................................5, 6

ResQNet.com, Inc. v. Lansa, Inc.,
   594 F.3d 860 (Fed. Cir. 2010)....................................................................................................4

Samsung Elecs. Am., Inc. v. Tactile Feedback Tech., LLC,
   Nos. IPR2016-00207, 2016-00202, 2016-00205, and 2016-00206 (P.T.A.B.
   Nov. 17, 2015) .........................................................................................................................10


                                                              -ii-
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 4 of 23 PageID #: 3503


            Public Version of Document Filed Under Seal Pursuant to Protective Order


                                                 TABLE OF AUTHORITIES
                                                       (continued)
                                                                                                                                       Page


Uniloc USA, Inc. v. Microsoft Corp.,
   632 F.3d 1292 (Fed. Cir. 2011)............................................................................................4, 15

Whitserve, LLC v. Comput. Packages, Inc.,
   694 F.3d 10 (Fed. Cir. 2012)..................................................................................................1, 5

Wordtech Sys., Inc. v. Integrated Networks Sols., Inc.,
  609 F.3d 1308 (Fed. Cir. 2010)..................................................................................................4

Statutes

35 U.S.C. § 284 ................................................................................................................................3

Other Authorities

Federal Rules of Evidence Rule 702 ............................................................................................2, 3




                                                                -iii-
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 5 of 23 PageID #: 3504
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 6 of 23 PageID #: 3505
        Public Version of Document Filed Under Seal Pursuant to Protective Order



       Mr. Bakewell uses these agreements to arrive at an unreasonably deflated royalty rate,

without even purporting to adjust the rates to account for undisputed, material differences

between the agreements and the hypothetical negotiation. In Paragraph 267 of his report, Mr.

Bakewell states: “To                                                       , I considered Apple’s

worldwide iPhone, Mac, and Apple Watch unit sales from September 19, 2014 to January 26,

2028.” The calculation is set out in Exhibit 7.0 to his report. (Declaration of Daniel C. Hubin

(“Hubin Decl.”) Ex. 1 (“Bakewell Report”).) Mr. Bakewell did not account for any difference in

geographic regions where the sales occurred or the fact that the hypothetical negotiation is U.S.-

only. The Apple agreement

                                               at issue in this case, yet Mr. Bakewell again made

no adjustments of any kind.

       The Court should exclude this deficient analysis. Mr. Bakewell (1) improperly

                                                                   without properly accounting for

the relevant royalty base to use as the denominator; (2) improperly compared these

                                                without accounting for the significant differences

in the scope of such agreements, (3) insufficiently analyzed the technological comparability of

the licensed products, and (4) failed to account for disputed validity and infringement in these

settlement agreements. Mr. Bakewell’s treatment of the Immersion/Apple and Samsung/TFT

settlements as if                            negotiated between a willing licensor and a willing

licensee for the same scope of products, without the requisite analysis, renders his opinions

unreliable and defective.

II.    LEGAL STANDARD

       Rule 702 of the Federal Rules of Evidence permits admission of opinion testimony based

on “scientific, technical, or other specialized knowledge” if the testimony “will help the trier of


                                                  2
pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 7 of 23 PageID #: 3506
        Public Version of Document Filed Under Seal Pursuant to Protective Order



fact to understand the evidence or to determine a fact in issue . . . .” To be admitted, the expert

testimony must also: (1) be “based on sufficient facts or data,” (2) be “the product of reliable

principles and methods,” and (3) reliably apply “the principles and methods to the facts of the

case.” Id. The party offering the testimony bears the burden of showing its admissibility. See

Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc).

        Daubert v. Merrell Dow Pharmaceuticals, Inc. and its progeny, require the trial court

serve as a “gatekeeper” to “ensur[e] that an expert’s testimony both rests on a reliable foundation

and is relevant to the task at hand.” 509 U.S. 579, 597 (1993). Kumho Tire Co. v. Carmichael,

526 U.S. 137, 147 (1999), held that the trial court’s gatekeeping obligation applies to all expert

testimony, not just “scientific” testimony of the sort addressed in Daubert.

        35 U.S.C. § 284 requires that damages for patent infringement must be “adequate to

compensate for the infringement, but in no event less than a reasonable royalty for the use made

of the invention by the infringer.” The hypothetical negotiation approach to determining a

reasonable royalty in patent cases attempts to ascertain the royalty that the parties would have

agreed upon had they successfully negotiated an agreement just before the infringement began.

See Georgia–Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

The first and second Georgia-Pacific factor allows consideration of “royalties received by the

patentee for the licensing of the patent in suit, proving or tending to prove an established

royalty,” and “[t]he rates paid by the licensee for the use of other patents comparable to the

patent in suit.” Id.

        An expert who offers a comparable license opinion may only do so based on licenses

“sufficiently comparable to the hypothetical license at issue in suit.” Lucent Techs., Inc. v.

Gateway, Inc., 580 F.3d 1301, 1325, 1327-330 (Fed. Cir. 2009). To use past patent licenses




                                                  3
pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 8 of 23 PageID #: 3507
        Public Version of Document Filed Under Seal Pursuant to Protective Order



under Georgia-Pacific factors 1 and 2, an expert must account for differences in the technologies

involved and the economic circumstances of the contracting parties. E.g., ResQNet.com, Inc. v.

Lansa, Inc., 594 F.3d 860, 870–73 (Fed. Cir. 2010) (court erred by considering licenses without

“factual findings that accounted for the technological and economic differences between those

licenses and [the patent in suit]”); Wordtech Sys., Inc. v. Integrated Networks Sols., Inc., 609

F.3d 1308, 1319–21 (Fed. Cir. 2010) (ordering new trial on damages where lump sum licenses

relied on were not shown to have been tied to expected volume, and running royalty licenses

relied on resulted from litigation and were not comparable to the lump-sum opinion).

       If differences in the technology and economic circumstances are not accounted for, a

party could inflate—or, in this case, deflate—the reasonable royalty analysis with “conveniently

selected licenses without an economic or other link to the technology in question.”

ResQNet.com, Inc., 594 F.3d at 872. A court “should not rely on unrelated licenses to increase

[or decrease] the reasonable royalty rate above [or below] rates more clearly linked to the

economic demand for the claimed technology.” Id. at 872–73. Thus, “[w]hen relying on

licenses to prove a reasonable royalty, alleging a loose or vague comparability between different

technologies or licenses does not suffice.” LaserDynamics, Inc. v. Quanta Comput., Inc., 694

F.3d 51, 79 (Fed. Cir. 2012).

       If a party “fails to tie the theory to the facts of the case, the testimony must be excluded.”

Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011); Daubert, 509 U.S. at

595 (exclusion is the only remedy sufficient to protect against the inherent power of expert

evidence); see also DataQuill Ltd. v. High Tech Comput. Corp., 887 F. Supp. 2d 999, 1022 (S.D.

Cal. 2011) (“The testimony of a damages expert in a patent suit who relies on non-comparable

licenses in reaching his royalty rate should be excluded.”).




                                                 4
pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 9 of 23 PageID #: 3508
        Public Version of Document Filed Under Seal Pursuant to Protective Order



          Courts also have been skeptical of expert opinions based on converting a lump sum

agreement into a running royalty. Whitserve, 694 F.3d at 30 (remanding for new trial on

damages; “lump sum payments [] should not support running royalty rates without testimony

explaining how they apply to the facts of the case.”); Bayer Healthcare LLC, v. Baxalta Inc., No.

16-cv-1122, 2019 WL 330149, at *6 (D. Del., Jan. 25, 2019) (excluding damages opinions:

“Three of the four licenses include a lump-sum (upfront) payment. The first license has no

running royalty, and the remaining three combine a running royalty with lump-sum, milestone,

and/or annual payments. Dr. Rausser makes no effort to reconcile these features with the

hypothetical license.”).

          Settlement agreements may be admissible only if the specific circumstances support

reliance on them. “[D]epending on the circumstances, a license agreement entered into in

settling an earlier patent suit sometimes is admissible in a later patent suit involving the value of

the patented technology, and sometimes is not.” Prism Techs. LLC v. Sprint Spectrum L.P., 849

F.3d 1360, 1368-69 (Fed. Cir. 2017) (citations omitted). The Federal Circuit continued in Prism

Techs.:

          As to settlements generally, the Supreme Court has explained the normal
          settlement calculus for litigants: “Most defendants are unlikely to settle unless the
          cost of the predicted judgment, discounted by its probability, plus the transaction
          costs of further litigation, are greater than the cost of the settlement package.”
          Evans v. Jeff D., 475 U.S. 717, 734, 106 S. Ct. 1531, 89 L. Ed. 2d 747 (1986);
          Staton v. Boeing Co., 327 F.3d 938, 964 (9th Cir. 2003) (quoting Evans, 475 U.S.
          at 734). That formulation—enumerating “the cost of the predicted judgment,” “its
          probability,” and “costs of further litigation”—helps identify why and when a
          district court, conducting the inquiry required by Rule 403, can find earlier patent-
          suit settlements admissible in valuing a patented technology.

Id. at 1369.

          An “earlier suit’s settlement figure may be too low to the extent that it was lowered by

the patent owner’s discounting of value by a probability of losing on validity or infringement.”



                                                   5
pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 10 of 23 PageID #: 3509
        Public Version of Document Filed Under Seal Pursuant to Protective Order



 Id. The state of the litigation at the time the agreement relied upon was made is relevant to the

 probativeness of the agreement. See Astrazeneca AB v. Apotex Corp., 782 F.3d 1324, 1336 (Fed.

 Cir. 2015) (a settlement that “arose only after the district court had held the patents valid and had

 made a finding of infringement,” was “therefore similar to the setting of a hypothetical

 negotiation in which infringement and patent validity are assumed.”)

 III.      MR. BAKEWELL’S ANALYSIS IS UNRELIABLE BECAUSE IT IMPROPERLY
           CONVERTS THE LUMP SUM APPLE SETTLEMENT TO A PER UNIT
           FIGURE WITHOUT ACCOUNTING FOR SIGNIFICANT DIFFERENCES

           A.     Mr. Bakewell’s Reliance On The Immersion/Apple Settlement

           The Apple Settlement resulted from the settlement of litigation in several forums. In

 2016, Immersion requested the International Trade Commission investigate Immersion’s

 allegations that Apple iPhones, Macbook laptop computers, and Apple Watches infringed seven

 Immersion patents. One of the patents asserted against Apple (the ’051 patent) is also asserted in

 this case against Samsung; the others are not. Mr. Bakewell did no analysis of whether the

 patents are technologically comparable to the patents-in-suit. (See Bakewell Report at ¶¶ 258-

 270.) Immersion also filed two District Court cases based on the same claims (stayed pending

 the ITC investigations), and an additional case in China asserting Chinese patents. The parties

 settled                                                                                             ,

 two years after the hypothetical negotiation in this case. The           in the Apple Settlement

                                                                               . (Hubin Decl. Ex. 2

 at IMMR_SEC00143550-551 (sections 1.2 and 2.1) and IMMR_SEC00143555 (section 5.1).)

 Apple                                                                .

           Even though                                            , Mr. Bakewell converted

                                        . Though Mr. Bakewell states in his report that his

 “opinions are not a function of” the Apple agreement (Bakewell Report ¶ 446 & n. 590), there is


                                                   6
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 11 of 23 PageID #: 3510
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 12 of 23 PageID #: 3511
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 13 of 23 PageID #: 3512
        Public Version of Document Filed Under Seal Pursuant to Protective Order



                                          “no mathematical adjustment.”).) Mr. Bakewell thus

 treated



 Mr. Bakewell was not provided with any information about Immersion’s foreign counterpart

 patents. While he said he did his own research regarding Immersion’s foreign patents, he has no

 recollection of the details and he does not have any records of his research. (Id. at 238:19-

 240:2.)

           Without some information about the difference in sales in different geographies,

 Mr. Bakewell’s                   cannot reliably be used to arrive at a value that is relevant to the

 hypothetical negotiation in this case, which would involve only U.S. patent rights.

                                            *         *     *

           Mr. Bakewell’s unsupported assumption that all sales of all licensed Apple products

 practice the patents asserted in this case ensures



                                                                . Because Mr. Bakewell performed no

 analysis to adjust for the many undisputed differences between the facts of the Apple Settlement

 and the hypothetical negotiation in this case, Mr. Bakewell’s testimony is not reliable or helpful

 to the fact finder in this case, and should be excluded.



                   Mr. Bakewell would prejudice Immersion if presented to a jury.




                                                      9
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 14 of 23 PageID #: 3513
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 15 of 23 PageID #: 3514
        Public Version of Document Filed Under Seal Pursuant to Protective Order



 that [he] wrote about it … in [his] report.”).) Mr. Bakewell also did not ask Samsung or its

 experts in this case whether Samsung considered the TFT patents valid.

        B.      Mr. Bakewell Ignores That TFT And Immersion Are Not Comparably
                Situated Economically

        The TFT Settlement and a hypothetical negotiation between Samsung and Immersion in

 this case have virtually nothing in common. TFT is a non-practicing entity. (Id., Ex. 4; Ex. 3 at

 138:15-22.) There is no evidence TFT ever sold any product. TFT



                                               . (See id. Ex. 10; Ex. 6 at ¶ 14.) And, when the

 settlement agreement was entered into, TFT

                                                                  (Id., Ex. 4 at SAM-

 IMM00053406.)

        Immersion, on the other hand, is a publicly traded company that was founded in 1993 and

 has been publicly traded since 1999. (Id. Ex. 12 at IMMR_SEC00029307.) Immersion has

 offered many hardware and software products over its history, in diverse fields ranging from

 medical, gaming, mobility, automotive controls, and industrial applications. (See, e.g., id., Ex.

 12; id., Ex. 14 at IMMR_SEC000354946-949.) At the end of 2017, Immersion employed

 approximately 81 individuals full time, and has previously employed up to 184 individuals full

 time. (Id., Ex. 12 at IMMR_SEC00029312; Ex. 13 at IMMR_SEC00355072.) Immersion and

 Samsung also are not strangers.

                                       , including



 (Id., Ex. 15 at ¶¶ 99-105; and Ex. 16 at SAM-IMM00032223, at SAM-IMM00032227-231, and

 at SAM-IMM00032235.)



                                                 11
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 16 of 23 PageID #: 3515
        Public Version of Document Filed Under Seal Pursuant to Protective Order



        Despite these differences between TFT and Immersion and the circumstances of the

 disputes, Mr. Bakewell makes no adjustment to the rate derived from the TFT agreement. Given

 that Samsung filed IPR petitions on the TFT patents roughly two months before reaching a

 settlement agreement, that

           t, and

                                       (see id. Ex. 15 at ¶¶ 278-283), it is not reasonable to have

 made no adjustment whatsoever to any calculations derived from this agreement.

 Mr. Bakewell’s failure to adjust his derived rate makes his use of this          as comparable to

 the hypothetical negotiation unreliable and unfairly prejudicial to Immersion if presented at trial.

        C.        The TFT Settlement Involves Different Patents And Mr. Bakewell’s
                  Assumption Of Technological Comparability Is Flawed

        Mr. Bakewell also does not provide a sufficient basis to establish technological

 comparability. He relies in part on



      . (Hubin Decl. Ex. 3 at 142:3-144:18 (“d[idn’t] think there was a need to make a dollar

 adjustment”                                                         ).) Further, Section 5.2 of the

 TFT Settlement provides that

              (Id. Ex. 4 at SAM-IMM00053409.) And Mr. Bakewell did not ask anyone at

 Samsung, or Samsung’s experts in this case,

                                                                                                       .

        Because the hypothetical negotiation assumes that the patents are valid and infringed,

 Mr. Bakewell’s



                              means that his analysis of this agreement is not reliably tied to the



                                                   12
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 17 of 23 PageID #: 3516
        Public Version of Document Filed Under Seal Pursuant to Protective Order



 facts of the hypothetical negotiation in this case. Cf. Astrazeneca AB, 782 F.3d at 1336

 (settlement agreement entered “after the district court had held the patents valid and had made a

 finding of infringement” are “therefore similar to the setting of a hypothetical negotiation in

 which infringement and patent validity are assumed.”) By



                                              . His opinions are unreliable and would be

 prejudicial to Immersion if presented to a jury, and so should be excluded.

 V.     MR. BAKEWELL’S ULTIMATE ROYALTY RATE OPINION RELIES ON A
        DEFICIENT ANALYSIS OF NON-COMPARABLE LICENSE AGREEMENTS
        AND SHOULD BE EXCLUDED

        Mr. Bakewell’s ultimate royalty rate opinions are based on the Apple and TFT

 agreements as starting points. In his section 4.7, “Conclusions From the Quantitative Phase Of

 My Analysis,” Mr. Bakewell says he is considering Immersion’s past licenses with other phone

 manufacturers, but the only one from which he calculates a rate is the Apple Settlement. (See

 Bakewell Report ¶¶ 301-302.) The only other data point to which Mr. Bakewell refers in the

 summary of his quantitative analysis is the TFT Settlement. (See id. at ¶ 304.)

        As discussed above, Mr. Bakewell makes a series of unsupported assumptions




                                                    . While his ultimate opinion in this case is that

 the hypothetical negotiation would result in a lump-sum agreement between Immersion and

 Samsung, Mr. Bakewell’s

              is fraught with the same problems that have led courts to exclude opinions about

 hypothetical lump-sum agreements based on actual running-royalty agreements.




                                                  13
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 18 of 23 PageID #: 3517
        Public Version of Document Filed Under Seal Pursuant to Protective Order



        The Federal Circuit has explained that there are many significant differences between

 running-royalty licenses and lump-sum licenses, including what factors the parties would have

 considered in entering each type of agreement as well as what evidentiary record may be created

 subsequent to each type of agreement being entered into. Lucent Techs., 580 F.3d at1325-26

 (“[i]n a standard running royalty license, the amount of money payable by the licensee to the

 patentee is tied directly to how often the licensed invention is later used,” while “the lump-sum

 license generally avoids ongoing administrative burdens of monitoring usage of the invention.”).

 The court went on to note that parties to a lump-sum license “may, during the license

 negotiation, consider the expected or estimated usage (or, for devices, production) of a given

 invention, assuming proof is presented to support the expectation.” Id. at 1327.

        Mr. Bakewell has no evidence, documentary or otherwise, relating to either the Apple

 Settlement or TFT Settlement that allows him to determine what use was actually made of the



                                                                                         . This is

 despite one of the           being Samsung, on whose behalf he was retained. Without any

 information about

              , Mr. Bakewell simply adopts assumptions that ensure

 without any reason for doing so that relates these agreements to the facts of this case and its

 hypothetical negotiation.

        This is the same deficiency that courts have found sufficient to require exclusion of

 expert damages opinions in other cases; Mr. Bakewell is essentially attempting to turn



                 See id. at 1327-1330 (criticizing expert’s running-royalty analysis from lump-sum




                                                  14
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 19 of 23 PageID #: 3518
        Public Version of Document Filed Under Seal Pursuant to Protective Order



 agreements for lack of any “documentary evidence or testimony showing the parties’ expectation

 as to usage” of the claimed invention, and finding damages award unsupported where no basis

 existed in evidence to compare running-royalty agreement to lump-sum award); Bayer

 Healthcare, 2019 WL 330149, at *5 (excluding damages opinion as to a running royalty based

 on insufficient analysis of only lump-sum agreements, finding there is “no support for [the]

 proposition that a lump-sum may easily support a running royalty analysis” because the

 fundamental differences between the two types of licenses “would be relevant to any comparison

 between lump-sum and running royalty licenses.”).

        Mr. Bakewell’s transformation                                 does nothing to solve the

 underlying faults with his analysis                                    . Given that these two

 agreements are the only ones used by Mr. Bakewell to derive his reasonable royalty rate opinion,

 it is not reasonable that Mr. Bakewell’s ultimate opinion on what that rate is in this case would

 not change at all even if the Court were to find that the Apple and TFT agreements are not

 reliably tied to the hypothetical negotiation in this case. His opinion should be excluded.

 VI.    CONCLUSION

        Mr. Bakewell’s royalty analysis is flawed and unreliable. He has “fail[ed] to tie the

 theory to the facts of the case, [and so his] testimony must be excluded.” Uniloc USA, Inc. v.

 Microsoft Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011); Daubert, 509 U.S. at 595 (exclusion is

 the only remedy sufficient to protect against the inherent power of expert evidence); see also

 DataQuill, 887 F. Supp. 2d at 1022 (“The testimony of a damages expert in a patent suit who

 relies on non-comparable licenses in reaching his royalty rate should be excluded.”). The Court

 should exclude Exhibit 7.0 and the corresponding paragraphs of Mr. Bakewell’s Report (¶¶ 11,

 13-15, 266-270, 275-285, 302-304, 356, and 359-365) and order that he be precluded from

 offering his flawed royalty opinion.


                                                 15
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 20 of 23 PageID #: 3519
        Public Version of Document Filed Under Seal Pursuant to Protective Order



 Dated: February 4, 2019                Respectfully submitted,



                                        /s/ Bryan Wilson
                                        Bryan Wilson (CA SBN 138842)
                                        LEAD ATTORNEY
                                        Marc David Peters (CA SBN 211725)
                                        Albert J. Rugo (CA SBN 306134) admitted
                                        pro hac vice
                                        MORRISON & FOERSTER LLP
                                        755 Page Mill Road
                                        Palo Alto, CA 94304
                                        Telephone: (650) 813-5600
                                        Facsimile: (650) 494-0792
                                        Email: bwilson@mofo.com
                                        Email: mdpeters@mofo.com
                                        Email: arugo@mofo.com

                                        Richard S. J. Hung (CA SBN 197425)
                                        Christopher Robinson (CA SBN 260778)
                                        MORRISON & FOERSTER LLP
                                        425 Market Street
                                        San Francisco, CA 94105-2482
                                        Telephone: (415) 268-7602
                                        Facsimile: (415) 276-7334
                                        Email: rhung@mofo.com
                                        Email: ChristopherRobinson@mofo.com

                                        Morgan Chu (CA SBN 70446)
                                        Richard Birnholz (CA SBN 151543)
                                        IRELL & MANELLA LLP
                                        1800 Avenue of the Stars, Suite 900
                                        Los Angeles, CA 90067-4276
                                        Telephone: (310) 277-1010
                                        Facsimile: (310) 203-7199
                                        Email: mchu@irell.com
                                        Email: rbirnholz@irell.com

                                        T. John Ward Jr.
                                        Texas Bar No. 00794818
                                        Claire A. Henry
                                        Texas Bar No. 24053063
                                        Andrea L. Fair
                                        State Bar No. 24078488
                                        WARD, SMITH &HILL, PLLC
                                        1507 Bill Owens Pkwy.



                                       16
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 21 of 23 PageID #: 3520
        Public Version of Document Filed Under Seal Pursuant to Protective Order



                                        Longview, TX 75604
                                        Tel: 903/757-6400
                                        Fax: 903/757-2323
                                        Email: jw@wsfirm.com
                                        Email: claire@wsfirm.com

                                        Attorneys for Plaintiff
                                        Immersion Corporation




                                       17
 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 22 of 23 PageID #: 3521
        Public Version of Document Filed Under Seal Pursuant to Protective Order




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        The undersigned certifies that the foregoing document is authorized to be filed under seal

 pursuant to the Protective Order entered in this case (ECF No. 32).




                                                     Dan Hubin




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). Pursuant to Local Rule CV-5(a)(7)(D), all counsel of

 record were served with a true and correct copy of the foregoing by email on this the 4th day of

 February, 2019.




                                                     Dan Hubin




 pa-1882753
Case 2:17-cv-00572-JRG Document 116 Filed 02/06/19 Page 23 of 23 PageID #: 3522
        Public Version of Document Filed Under Seal Pursuant to Protective Order



                             CERTIFICATE OF CONFERENCE

        I hereby certify that Plaintiff Immersion Corporation’s counsel met and conferred with

 Defendants’ counsel pursuant to Local Rule CV-7(h) regarding the substance of this motion.

 Defendants’ counsel indicated that Defendants oppose this motion.




                                                    Dan Hubin




                                                2
 pa-1882753
